DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.1.	Applicant’s election without traverse of Group (I), Claims 1-10 and Single elected specie ( Claims 1-6)  in the reply filed on March 9, 2021 is acknowledged.
2.2.	Therefore, Claims 7-18 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim.
2.3.  Claim 19 has been canceled.  Claims 1-6 are active and will be examine on the merits.
2.4.	Several attempts to contact Applicant in order to discuss status of claims as result of the Applicant's response to Election requirement were unsuccessful.

Specification
                                                              Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
3.2.	The Abstract of the disclosure, filed on October 10, 2019 is objected to because: a) it has less than 50 words; b) it does not sufficiently represent Applicant’s invention with respect to specifics of the polyesters used in coating composition  and Method of coating used by the applicant.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stapperfenne et al (US 2005/0014012) in view of Michel et al (US 2012/0276315).
4.1	Regarding Claims 1-3 and 5-6 Stapperfenne   disclosed coating composition for food and beverage containers ( abstract, [0009]) comprising a) Polyester with Mn ( number average molecular weight) up to 20,000 g/mole ( see [0052]), hydroxyl number in range from 3 to 80  mg of KOH/g ( see [0049]) and acid number  below 5  mg of KOH ( see [0048) and b) from 5 to 25 %wt. of an aminoplast , which can be obtained by condensation of benzoguanamine and formaldehyde ( see [0057]).
4.2.	Therefore, Stapperfenne renders obvious to use polyester with Mn slightly  higher than 20,000 as claimed by Applicant as established in the art :  “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
 4.3.	Thus, Stapperfenne disclosed same basic polyester composition for coatings suitable for food containers, but silent regarding the use of polyanhydride adduct.
	However, Michel ( [0069]) teaches that  polyanhydride   adduct of trimellitic anhydride with polyols can be used as suitable crosslinker,   as it claimed by Applicant in claim 1, by itself or in combinations with other crosslinkers / curing agents, including aminoplast (see Michel, [0064]-[0071]) in the amount from 0.01%wt. to about 30 %wt., depending " upon desired result " for undercoat or overcoat , suitable to provide coating system with good corrosion resistance and adhesion” ( see [0070]).
Stapperfenne per guidance provided by Michel as a functional equivalents. 
In addition, note that it is well established in the art that: “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297. 1945.
4.4. 	 Regarding Claim 6 see Mitchel [0053], wherein Michel teaches that  epoxidized polybutylene can be use a stabilizer  in the amount from 0.1 to about 5 wt.% ( see [0056]).

5.      Claim 4  is rejected  under 35 U.S.C. 103 as being unpatentable over  Stapperfenne et al (US 2005/0014012) in view of Michel et al ( US 2012/0276315)  as it applied to Claims  1-3 and 5-6 , and in further view of Kraft et al ( US 4,176,143).
	As discussed above, Stapperfenne combined with Michel  disclose and teach same basic polyester coating composition as claimed by Applicant, including use of trimellitic polyanhydride adduct with ethylene glycol as a crosslinker, but silent with respect to this adduct with different polyols as claimed by Applicant in Claim 4.
	However, Kraft teaches use of several crosslinkers adducts based on trimellitic anhydride (see Formula (I) and different mono to pentavalent, straight or branched chain aliphatic hydrocarbons  represented by residue R (see Formula (I) and Kraft also teaches use of this adduct in " highly reactive' polyester coating compositions as hardeners. 
Therefore, it would be obvious to use any of crosslinkers as taught by Kraft in polyester coating composition disclosed by Stapperfenne combined with Michel.

                                                    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-6 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3  of U.S. Patent No. 10,472,538. Although the claims are not identical, they are not patentably distinct from each other because claimed subject matter of instant Application , specifically claim 1 is encompasses scope of Claims 1-3 of US Patent No. 10,472,538.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/
Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763